            EXHIBIT 1




Case 1:17-cv-00070-WCG Filed 11/08/18 Page 1 of 2 Document 64-1
                                                                                                             INVOICE
 U.S. Legal Support/Gramann Reporting - Wisconsin
                                                                                                    Invoice No.                Invoice Date               Job No.
 740 N. Plankinton
 Suite 400                                                                                          110156954                    6/19/2018                693950
 Milwaukee WI 53203
                                                                                                      Job Date                                Case No.
 Phone:414-272-7878 Fax:414-272-1806
                                                                                                      6/1/2018

                                                                                                                               Case Name

                                                                                             Examination (not under oath)

        Ms. Carrie Vance
        U.S. Equal Employment Opportunity Comission (EEOC)                                                                  Payment Terms
        310 West Wisconsin Ave
                                                                                             Due upon receipt
        Suite 500W
        Milwaukee WI 53203



 VIDEOTELECONFERENCE
        Examination (not under oath) - VTC
               VideoConference                                                                                   2.00                @          185.00             370.00
               VideoConference                                                                                   2.00                @          185.00             370.00

                                                                                                            TOTAL DUE >>>                                      $740.00

 P.O. No: 45 FPCHI 1811423

 This invoice is for the use of two videoconference rooms in the Milwaukee location.

 Online bill pay available at www.uslegalsupport.com




Tax ID: XX-XXXXXXX                                                                                                               Phone: 414-297-1867     Fax:414-297-3146

                                                         Please detach bottom portion and return with payment.



 Ms. Carrie Vance                                                                           Invoice No.          :   110156954
 U.S. Equal Employment Opportunity Comission                                                Invoice Date         :   6/19/2018
 (EEOC)
 310 West Wisconsin Ave                                                                     Total Due            :   $740.00
 Suite 500W
 Milwaukee WI 53203




                                                                                            Job No.              :   693950
Remit To:   U.S. Legal Support (Chicago, Il Reporting)                                      BU ID                :   52-Wisc
            P.O. Box 4772-11                                                                Case No.             :
            Houston TX 77210-4772
                                                                                            Case Name            :   Examination (not under oath)

                        Case 1:17-cv-00070-WCG Filed 11/08/18 Page 2 of 2 Document 64-1
